640 S.E.2d 387 (2006)
STATE of North Carolina
v.
Kenneth Joel CUPID.
No. 560PA05.
Supreme Court of North Carolina.
December 19, 2006.
Michael D. Youth, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.
M. Alexander Charns, Durham, for Kenneth Joel Cupid.

AMENDED ORDER
Upon consideration of the conditional petition filed on the 18th day of October 2005 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*388 "Denied by order of the Court in conference, this the 19th day of December 2006."